Exhibit 10.5 

 

GREENLANE HOLDINGS, INC.

 

2019 EQUITY INCENTIVE PLAN

 

1. Purpose.

 

The Plan’s purpose is to enhance the Company’s ability to attract, retain and
motivate persons who make (or are expected to make) important contributions to
the Company by providing these individuals with equity ownership opportunities.
Capitalized terms used in the Plan are defined in Section 11.

 

2. Eligibility.

 

Service Providers are eligible to be granted Awards under the Plan, subject to
the limitations described herein.

 

3. Administration and Delegation.

 

(a) Administration. The Plan is administered by the Administrator. The
Administrator has authority to determine which Service Providers receive Awards,
grant Awards and set Award terms and conditions, subject to the conditions and
limitations in the Plan. The Administrator also has the authority to take all
actions and make all determinations under the Plan, to interpret the Plan and
Award Agreements and to adopt, amend and repeal Plan administrative rules,
guidelines and practices as it deems advisable. The Administrator may correct
defects and ambiguities, supply omissions and reconcile inconsistencies in the
Plan or any Award or Award Agreement as it deems necessary or appropriate to
administer the Plan and any Awards. The Administrator’s determinations under the
Plan are in its sole discretion and will be final and binding on all persons
having or claiming any interest in the Plan or any Award. The Administrator’s
determinations under the Plan need not be uniform and may be made selectively
among Participants, whether or not such Participants are similarly situated.

 

(b) Appointment of Committees; Delegation of Powers. To the extent Applicable
Laws permit, the Board may delegate any or all of its powers under the Plan to
one or more Committees. The Board may also delegate to an executive officer of
the Company the authority to grant Awards to Service Providers that are not
subject to Section 16 of the Exchange Act. The Board may rescind any such
delegation at any time or re-vest in itself any previously delegated authority
at any time.

 

4. Stock Available for Awards.

 

(a) Number of Shares. Subject to adjustment under Section 8 and the terms of
this Section 4, Awards may be made under the Plan covering up to the Overall
Share Limit. Shares issued under the Plan may consist of authorized but unissued
Shares, Shares purchased on the open market or treasury Shares.

 

(b) Share Recycling. If all or any part of an Award expires, lapses or is
terminated, exchanged for cash, surrendered, repurchased, canceled without
having been fully exercised or forfeited, in any case, in a manner that results
in the Company acquiring Shares covered by the Award for less than Fair Market
Value or not issuing any Shares covered by the Award, the unused Shares covered
by the Award will, as applicable, become or again be available for Award grants
under the Plan. In addition, Shares tendered by the Participant or withheld by
the Company in payment of the exercise price of an Option or to satisfy any tax
withholding obligation with respect to an Award will, as applicable, become or
again be available for Award grants under the Plan.

 

(c) Incentive Stock Option Limitations. Notwithstanding anything to the contrary
herein, no more than 5,000,000 Shares may be issued pursuant to the exercise of
Incentive Stock Options, and no Shares may again be optioned, granted or awarded
if it would cause an Incentive Stock Option not to qualify as an Incentive Stock
Option.

 

(d) Substitute Awards. In connection with an entity’s merger or consolidation
with the Company or the Company’s acquisition of an entity’s property or stock,
the Administrator may grant Awards in substitution for any options or other
stock or stock-based awards granted before such merger or consolidation by such
entity or its affiliate. Substitute Awards may be granted on such terms as the
Administrator deems appropriate, notwithstanding limitations on Awards in the
Plan. Substitute Awards will not count against the Overall Share Limit, except
that Shares acquired by exercise of substitute Incentive Stock Options will
count against the maximum number of Shares that may be issued pursuant to the
exercise of Incentive Stock Options under the Plan.

 

 

 

 

 

5. Stock Options and Stock Appreciation Rights.

 

(a) General. The Administrator may grant Options or Stock Appreciation Rights to
Service Providers subject to the limitations in the Plan, including Section 5(f)
with respect to Incentive Stock Options. The Administrator will determine the
number of Shares covered by each Option and Stock Appreciation Right, the
exercise price of each Option and Stock Appreciation Right and the conditions
and limitations applicable to the exercise of each Option and Stock Appreciation
Right. A Stock Appreciation Right shall entitle the Participant (or other person
entitled to exercise the Stock Appreciation Right pursuant to the Plan) to
exercise all or a specified portion of the Stock Appreciation Right (to the
extent then exercisable pursuant to its terms) and to receive from the Company
an amount determined by multiplying the difference obtained by subtracting the
exercise price per share of the Stock Appreciation Right from the Fair Market
Value on the date of exercise of the Stock Appreciation Right by the number of
Shares with respect to which the Stock Appreciation Right shall have been
exercised, subject to any limitations of the Plan or as the Administrator may
impose.

 

(b) Exercise Price. The Administrator will establish each Option’s and Stock
Appreciation Right’s exercise price and specify the exercise price in the Award
Agreement. The exercise price will not be less than 100% of the Fair Market
Value on the grant date of the Option or Stock Appreciation Right.

 

(c) Duration of Options. Each Option or Stock Appreciation Right will be
exercisable at such times and as specified in the Award Agreement, provided that
the term of an Option or Stock Appreciation Right will not exceed ten years.

 

(d) Exercise; Notification of Disposition. Options and Stock Appreciation Rights
may be exercised by delivering to the Company a written notice of exercise, in a
form the Administrator approves (which may be electronic), signed by the person
authorized to exercise the Option or Stock Appreciation Right, together with, as
applicable, payment in full (i) as specified in Section 5(e) for the number of
Shares for which the Award is exercised and (ii) as specified in Section 9(e)
for any applicable withholding taxes. Unless the Administrator otherwise
determines, an Option or Stock Appreciation Right may not be exercised for a
fraction of a Share.

 

(e) Payment Upon Exercise. The exercise price of an Option must be paid in cash
or by check payable to the order of the Company or, subject to Section 10(h),
any Company insider trading policy (including blackout periods) and Applicable
Laws, by:

 

(i) if there is a public market for Shares at the time of exercise, unless the
Administrator otherwise determines, (A) delivery (including telephonically to
the extent permitted by the Company) of an irrevocable and unconditional
undertaking by a broker acceptable to the Company to deliver promptly to the
Company sufficient funds to pay the exercise price, or (B) the Participant’s
delivery to the Company of a copy of irrevocable and unconditional instructions
to a broker acceptable to the Company to deliver promptly to the Company cash or
a check sufficient to pay the exercise price;

 

(ii) delivery (either by actual delivery or attestation) of Shares owned by the
Participant valued at their Fair Market Value, provided (A) such payment method
is then permitted under Applicable Laws, (B) such Shares, if acquired directly
from the Company, were owned by the Participant for a minimum time period that
the Company may establish and (C) such Shares are not subject to repurchase,
forfeiture, unfulfilled vesting or other similar requirements; or

 

(iii) any other mechanism that the Administrator, in its sole discretion,
determines to be appropriate for a Participant, which the Administrator can
determine on a case by case basis and any such determination with respect to one
Participant shall not bind the Administrator with respect to any other
Participant.

 

(f) Additional Terms of Incentive Stock Options. The Administrator may grant
Options intended to qualify as Incentive Stock Options only to employees of the
Company, any of its present or future “parent corporations” or “subsidiary
corporations” as defined in Sections 424(e) or (f) of the Code, respectively,
and any other entities the employees of which are eligible to receive Incentive
Stock Options under the Code. No person qualifying as a Greater Than 10%
Stockholder may be granted an Incentive Stock Option, unless such Incentive
Stock Option conforms to Section 422 of the Code. If an Incentive Stock Option
is granted to a Greater Than 10% Stockholder, the exercise price will not be
less than 110% of the Fair Market Value on the Option’s grant date, and the term
of the Option will not exceed five years. The Administrator may modify an
Incentive Stock Option with the holder’s consent to disqualify such Option as an
Incentive Stock Option. All Options intended to qualify as Incentive Stock
Options will be subject to and construed consistently with Section 422 of the
Code. By accepting an Incentive Stock Option, the Participant agrees to give
prompt notice to the Company of dispositions or other transfers (other than in
connection with a Change in Control) of Shares acquired from the Option made
within (i) two years from the grant date of the Option or (ii) one year after
the transfer of such Shares to the Participant, specifying the date of the
disposition or other transfer and the amount the Participant realized, in cash,
other property, assumption of indebtedness or other consideration, in such
disposition or other transfer. Neither the Company nor the Administrator will be
liable to a Participant, or any other party, (i) if an Option (or any part
thereof) intended to qualify as an Incentive Stock Option fails to qualify as an
Incentive Stock Option or (ii) for the Administrator’s actions or omissions that
cause an Option not to qualify as an Incentive Stock Option, including the
conversion of an Incentive Stock Option to a Non-Qualified Stock Option or the
grant of an Option intended as an Incentive Stock Option that fails to qualify
as an Incentive Stock Option. Any Option that is intended to qualify as an
Incentive Stock Option, but fails to qualify for any reason, including the
portion of any Option becoming exercisable with respect to Shares having a fair
market value exceeding the $100,000 limitation under Treasury Regulation Section
1.422-4, will be a Non-Qualified Stock Option.

 



2

 

 

6. Restricted Stock; Restricted Stock Units.

 

(a) General. The Administrator may grant Restricted Stock, or the right to
purchase Restricted Stock, to any Service Provider, subject to the Company’s
right to repurchase all or part of such shares at their issue price or other
stated or formula price from the Participant (or to require forfeiture of such
shares if issued at no cost) if conditions the Administrator specifies in the
Award Agreement are not satisfied before the end of the applicable restriction
period or periods that the Administrator establishes for such Award. In
addition, the Administrator may grant to Service Providers Restricted Stock
Units, which may be subject to vesting and forfeiture conditions during
applicable restriction period or periods, as set forth in an Award Agreement.
The Administrator will determine and set forth in the Award Agreement the terms
and conditions for each Restricted Stock and Restricted Stock Unit Award,
subject to the conditions and limitations contained in the Plan.

 

(b) Restricted Stock.

 

(i) Dividends. Participants holding shares of Restricted Stock will be entitled
to all ordinary cash dividends paid with respect to such shares, unless the
Administrator provides otherwise in the Award Agreement. In addition, unless the
Administrator provides otherwise, if any dividends or distributions are paid in
Shares, or consist of a dividend or distribution to holders of Common Stock of
property other than an ordinary cash dividend, the Shares or other property will
be subject to the same restrictions on transferability and forfeitability as the
shares of Restricted Stock with respect to which they were paid. All such
dividend payments will be made no later than March 15 of the calendar year
following the calendar year in which the right to the dividend payment becomes
nonforfeitable.

 

(ii) Stock Certificates. The Company may require that the Participant deposit in
escrow with the Company (or its designee) any stock certificates issued in
respect of shares of Restricted Stock, together with a stock power endorsed in
blank.

 

(c) Restricted Stock Units.

 

(i) Settlement. When a Restricted Stock Unit vests, the Participant will be
entitled to receive from the Company one Share, an amount of cash or other
property equal to the Fair Market Value of one Share on the settlement date or a
combination of both, as the Administrator determines and as provided in the
Award Agreement. The Administrator may provide that settlement of Restricted
Stock Units will occur upon or as soon as reasonably practicable after the
Restricted Stock Units vest or will instead be deferred, on a mandatory basis or
at the Participant’s election, in a manner intended to comply with Section 409A.

 

(ii) Stockholder Rights. A Participant will have no rights of a stockholder with
respect to Shares subject to any Restricted Stock Unit unless and until the
Shares are delivered in settlement of the Restricted Stock Unit.

 

7. Other Stock or Cash Based Awards; Dividend Equivalents.

 

(a) Other Stock or Cash Based Awards. Other Stock or Cash Based Awards may be
granted to Participants, including Awards entitling Participants to receive
Shares to be delivered in the future and including annual or other period or
long-term cash bonus awards (whether based on specified Performance Criteria or
otherwise), in each case subject to the conditions and limitations in the Plan.
Such Other Stock or Cash Based Awards will also be available as a payment form
in the settlement of other Awards, as standalone payments and as payment in lieu
of compensation to which a Participant is otherwise entitled. Other Stock or
Cash Based Awards may be paid in Shares, cash or other property, as the
Administrator determines. Subject to the provisions of the Plan, the
Administrator will determine the terms and conditions of each Other Stock or
Cash Based Award, including any purchase price, performance goal (which may be
based on the Performance Criteria), transfer restrictions, and vesting
conditions, which will be set forth in the applicable Award Agreement.

 

(b) Dividend Equivalents. If the Administrator provides, a grant of Restricted
Stock Units or an Other Stock Award may provide a Participant with the right to
receive Dividend Equivalents, and no Dividend Equivalents shall be payable with
respect to Options or Stock Appreciation Rights. Dividend Equivalents may be
paid currently or credited to an account for the Participant, settled in cash or
Shares and subject to the same restrictions on transferability and
forfeitability as the Award with respect to which the Dividend Equivalents are
paid and subject to other terms and conditions as set forth in the Award
Agreement. All such Dividend Equivalent payments will be made no later than
March 15 of the calendar year following the calendar year in which the right to
the Dividend Equivalent payment becomes nonforfeitable, unless determined
otherwise by the Administrator.

 



3

 

 

8. Adjustments for Changes in Common Stock and Certain Other Events.



 

(a) In connection with any Equity Restructuring, notwithstanding anything to the
contrary in this Section 8, the Administrator will equitably adjust each
outstanding Award as it deems appropriate to effect the Equity Restructuring,
which may include adjusting the number and type of securities subject to each
outstanding Award and/or the Award’s exercise price or grant price (if
applicable), granting new Awards to Participants, and making a cash payment to
Participants. The adjustments provided under this Section 8(a) will be
nondiscretionary and final and binding on the affected Participant and the
Company; provided that the Administrator will determine whether an adjustment is
equitable.

 

(b) In the event that the Administrator determines that any dividend or other
distribution (whether in the form of cash, Shares, other securities, or other
property), reorganization, merger, consolidation, combination, repurchase,
recapitalization, liquidation, dissolution, or sale, transfer, exchange or other
disposition of all or substantially all of the assets of the Company, or sale or
exchange of Common Stock or other securities of the Company, issuance of
warrants or other rights to purchase Common Stock or other securities of the
Company, or other similar corporate transaction or event, as determined by the
Administrator, affects the Common Stock such that an adjustment is determined by
the Administrator to be appropriate in order to prevent dilution or enlargement
of the benefits or potential benefits intended by the Company to be made
available under the Plan or with respect to any Award, then the Administrator
may, in such manner as it may deem equitable, adjust any or all of:

 

(i) the number and kind of Shares (or other securities or property) with respect
to which Awards may be granted or awarded (including, but not limited to,
adjustments of the limitations in Section 4 hereof on the maximum number and
kind of shares which may be issued and specifically including for the avoidance
of doubt adjustments to the Incentive Stock Option limitation set forth in
Section 4(c));

 

(ii) the number and kind of Shares (or other securities or property) subject to
outstanding Awards;

 

(iii) the grant or exercise price with respect to any Award; and

 

(iv) the terms and conditions of any Awards (including, without limitation, any
applicable financial or other performance “targets” specified in an Award
Agreement).

 

(c) In the event of any transaction or event described in Section 8(b) hereof
(including without limitation any Change in Control) or any unusual or
nonrecurring transaction or event affecting the Company or the financial
statements of the Company, or any change in any Applicable Laws or accounting
principles, the Administrator, on such terms and conditions as it deems
appropriate, either by the terms of the Award or by action taken prior to the
occurrence of such transaction or event, is hereby authorized to take such
actions as it deems appropriate, including, but not limited to, any one or more
of the following actions:

 

(i) To provide for the cancellation of any such Award in exchange for either an
amount of cash or other property with a value equal to the amount that could
have been obtained upon the exercise or settlement of the vested portion of such
Award or realization of the Participant’s rights under the vested portion of
such Award, as applicable; provided that, if the amount that could have been
obtained upon the exercise or settlement of the vested portion of such Award or
realization of the Participant’s rights, in any case, is equal to or less than
zero, then the vested portion of such Award may be terminated without payment;

 

(ii) To provide that such Award shall vest and, to the extent applicable, be
exercisable as to all shares covered thereby, notwithstanding anything to the
contrary in the Plan or the provisions of such Award;

 

(iii) To provide that such Award be assumed by the successor or survivor
corporation, or a parent or subsidiary thereof, or shall be substituted for by
awards covering the stock of the successor or survivor corporation, or a parent
or subsidiary thereof, with appropriate adjustments as to the number and kind of
shares and applicable exercise or purchase price, in all cases, as determined by
the Administrator;

 

(iv) To make adjustments in the number and type of Shares (or other securities
or property) subject to outstanding Awards, and/or in the terms and conditions
of (including the grant or exercise price), and the criteria included in,
outstanding Awards;

 

(v) To replace such Award with other rights or property selected by the
Administrator; and/or

 

(vi) To provide that the Award will terminate and cannot vest, be exercised or
become payable after the applicable event.

 

(d) In the event of any pending stock dividend, stock split, combination or
exchange of shares, merger, consolidation or other distribution (other than
normal cash dividends) of Company assets to stockholders, or any other
extraordinary transaction or change affecting the Shares or the share price of
Common Stock, including any Equity Restructuring or any securities offering or
other similar transaction, for administrative convenience, the Administrator may
refuse to permit the exercise of any Award for up to 60 days before or after
such transaction.

 



4

 

 

(e) Except as expressly provided in the Plan or the Administrator’s action under
the Plan, no Participant will have any rights due to any subdivision or
consolidation of Shares of any class, dividend payment, increase or decrease in
the number of Shares of any class or dissolution, liquidation, merger, or
consolidation of the Company or other corporation. Except as expressly provided
with respect to an Equity Restructuring under Section 8(a) above or the
Administrator’s action under the Plan, no issuance by the Company of shares of
any class, or securities convertible into shares of any class, will affect, and
no adjustment will be made regarding, the number of Shares subject to an Award
or the Award’s grant or exercise price. The existence of the Plan, any Award
Agreements and the Awards granted hereunder will not affect or restrict in any
way the Company’s right or power to make or authorize (i) any adjustment,
recapitalization, reorganization or other change in the Company’s capital
structure or its business, (ii) any merger, consolidation dissolution or
liquidation of the Company or sale of Company assets or (iii) any sale or
issuance of securities, including securities with rights superior to those of
the Shares or securities convertible into or exchangeable for Shares. The
Administrator may treat Participants and Awards (or portions thereof)
differently under this Section 8.

 

(f) No action shall be taken under this Section 8 which shall cause an Award to
fail to comply with Section 409A of the Code or the Treasury Regulations
thereunder, to the extent applicable to such Award.

 

9. General Provisions Applicable to Awards.

 

(a) Transferability. Except as the Administrator may determine or provide in an
Award Agreement or otherwise, in accordance with Applicable Laws (and subject to
the applicable requirements for Shares underlying Awards to be registered on
Form S-8 under the Securities Act), Awards may not be sold, assigned,
transferred, pledged or otherwise encumbered, either voluntarily or by operation
of law, except by will or the laws of descent and distribution, or, subject to
the Administrator’s consent, pursuant to a DRO, and, during the life of the
Participant, will be exercisable only by the Participant. Any permitted transfer
of an Award hereunder shall be without consideration, except as required by
Applicable Law. References to a Participant, to the extent relevant in the
context, will include references to a Participant’s authorized transferee that
the Administrator specifically approves under Applicable Laws.

 

(b) Documentation. Each Award will be evidenced in an Award Agreement, as the
Administrator determines. Each Award may contain terms and conditions in
addition to those set forth in the Plan.

 

(c) Discretion. Except as the Plan otherwise provides, each Award may be made
alone or in addition or in relation to any other Award. The terms of each Award
to a Participant need not be identical, and the Administrator need not treat
Participants or Awards (or portions thereof) uniformly.

 

(d) Termination of Status. The Administrator will determine how the disability,
death, retirement, authorized leave of absence or any other change or purported
change in a Participant’s Service Provider status affects an Award and the
extent to which, and the period during which, the Participant, the Participant’s
legal representative, conservator, guardian or Designated Beneficiary may
exercise rights under the Award, if applicable.

 

(e) Withholding. Each Participant must pay the Company, or make provision
satisfactory to the Administrator for payment of, any taxes required by law to
be withheld in connection with such Participant’s Awards by the date of the
event creating the tax liability. In satisfaction of the foregoing requirement
or in satisfaction of any additional tax withholding, the Company may satisfy,
or may allow a Participant to satisfy, such obligations by any payment means
described in Section 5(e) hereof, including, without limitation, by withholding,
or allowing such Participant to elect to have the Company or an affiliate
withhold, Shares otherwise issuable under an Award (or allow the surrender of
Shares). The number of Shares which may be so withheld or surrendered shall be
limited to the number of Shares which have a fair market value on the date of
withholding or repurchase no greater than the aggregate amount of such
liabilities based on the maximum individual statutory withholding rates in the
applicable jurisdiction, in accordance with Company policies and at the
discretion of the Administrator. The Administrator shall determine the fair
market value of the Shares, consistent with applicable provisions of the Code,
for tax withholding obligations due in connection with a broker-assisted
cashless Option or Stock Appreciation Right exercise involving the sale of
Shares to pay the Option or Stock Appreciation Right exercise price or any tax
withholding obligation.

 

(f) Amendment of Award. The Administrator may amend, modify or terminate any
outstanding Award, including by substituting another Award of the same or a
different type, changing the exercise or settlement date, and converting an
Incentive Stock Option to a Non-Qualified Stock Option. The Participant’s
consent to such action will be required unless (i) the Administrator determines
that the action, taking into account any related action, would not materially
and adversely affect the Participant, or (ii) the change is permitted under
Section 8 or pursuant to 10(f).

 



5

 

 

(g) Conditions on Delivery of Stock. The Company will not be obligated to
deliver any Shares under the Plan or remove restrictions from Shares previously
delivered under the Plan until (i) all Award conditions have been met or removed
to the Company’s satisfaction, (ii) as determined by the Company, all other
legal matters regarding the issuance and delivery of such Shares have been
satisfied, including any applicable securities laws and stock exchange or stock
market rules and regulations, and (iii) the Participant has executed and
delivered to the Company such representations or agreements as the Administrator
deems necessary or appropriate to satisfy any Applicable Laws. The Company’s
inability to obtain authority from any regulatory body having jurisdiction,
which the Administrator determines is necessary to the lawful issuance and sale
of any securities, will relieve the Company of any liability for failing to
issue or sell such Shares as to which such requisite authority has not been
obtained.

 

(h) Acceleration. The Administrator may at any time provide that any Award will
become immediately vested and fully or partially exercisable, free of some or
all restrictions or conditions, or otherwise fully or partially realizable.

 

(i) Repricing. Subject to Section 8, the Administrator shall have the authority,
without the approval of the stockholders of the Company, to (i) authorize the
amendment of any outstanding Option or Stock Appreciation Right to reduce its
price per share, or (ii) cancel any Option or Stock Appreciation Right in
exchange for cash or another Award when the Option or Stock Appreciation Right
price per share exceeds the Fair Market Value of the underlying Shares. In
addition, subject to Section 8, the Administrator shall have the authority,
without the approval of the stockholders of the Company, to amend any
outstanding Award to increase the price per share or to cancel and replace an
Award with the grant of an Award having a price per share that is greater than
or equal to the price per share of the original Award.

 

(j) Cash Settlement. Without limiting the generality of any other provision of
the Plan, the Administrator may provide, in an Award Agreement or subsequent to
the grant of an Award, in its discretion, that any Award may be settled in cash,
Shares or a combination thereof.

 

10. Miscellaneous.

 

(a) No Right to Employment or Other Status. No person will have any claim or
right to be granted an Award, and the grant of an Award will not be construed as
giving a Participant the right to continued employment or any other relationship
with the Company. The Company expressly reserves the right at any time to
dismiss or otherwise terminate its relationship with a Participant free from any
liability or claim under the Plan or any Award, except as expressly provided in
an Award Agreement.

 

(b) No Rights as Stockholder; Certificates. Subject to the Award Agreement, no
Participant or Designated Beneficiary will have any rights as a stockholder with
respect to any Shares to be distributed under an Award until becoming the record
holder of such Shares. Notwithstanding any other provision of the Plan, unless
the Administrator otherwise determines or Applicable Laws require, the Company
will not be required to deliver to any Participant certificates evidencing
Shares issued in connection with any Award and instead such Shares may be
recorded in the books of the Company (or, as applicable, its transfer agent or
stock plan administrator). The Company may place legends on stock certificates
issued under the Plan that the Administrator deems necessary or appropriate to
comply with Applicable Laws.

 

(c) Effective Date and Term of Plan. The Plan will become effective on the date
it is adopted by the Board. No Awards may be granted under the Plan after ten
years from the earlier of (i) the date the Board adopted the Plan or (ii) the
date the Company’s stockholders approved the Plan, but Awards previously granted
may extend beyond that date in accordance with the Plan. If the Plan is not
approved by the Company’s stockholders in accordance with Section 422 of the
Code, the Plan and any Awards granted under the Plan shall be null and void and
of no force and effect.

 

(d) Amendment of Plan. The Administrator may amend, suspend or terminate the
Plan at any time; provided that no amendment, other than an increase to the
Overall Share Limit may materially and adversely affect any Award outstanding at
the time of such amendment without the affected Participant’s consent. Awards
outstanding at the time of any Plan suspension or termination will continue to
be governed by the Plan and the Award Agreement, as in effect before such
suspension or termination. The Board will obtain stockholder approval of any
Plan amendment to the extent necessary to comply with Applicable Laws.

 

(e) Provisions for Foreign Participants. The Administrator may modify Awards
granted to Participants who are foreign nationals or employed outside the United
States or establish subplans or procedures under the Plan to address differences
in laws, rules, regulations or customs of such foreign jurisdictions with
respect to tax, securities, currency, employee benefit or other matters.

 

(f) Section 409A.

 



6

 

 

(i) General. The Company intends that all Awards be structured to comply with,
or be exempt from, Section 409A, such that no adverse tax consequences,
interest, or penalties under Section 409A apply. Notwithstanding anything in the
Plan or any Award Agreement to the contrary, the Administrator may, without a
Participant’s consent, amend this Plan or Awards, adopt policies and procedures,
or take any other actions (including amendments, policies, procedures and
retroactive actions) as are necessary or appropriate to preserve the intended
tax treatment of Awards, including any such actions intended to (A) exempt this
Plan or any Award from Section 409A, or (B) comply with Section 409A, including
regulations, guidance, compliance programs and other interpretative authority
that may be issued after an Award’s grant date. The Company makes no
representations or warranties as to an Award’s tax treatment under Section 409A
or otherwise. The Company will have no obligation under this Section 10(f) or
otherwise to avoid the taxes, penalties or interest under Section 409A with
respect to any Award and will have no liability to any Participant or any other
person if any Award, compensation or other benefits under the Plan are
determined to constitute noncompliant, “nonqualified deferred compensation”
subject to taxes, penalties or interest under Section 409A.

 

(ii) Separation from Service. If an Award constitutes “nonqualified deferred
compensation” under Section 409A, any payment or settlement of such Award upon a
termination of a Participant’s Service Provider relationship will, to the extent
necessary to avoid taxes under Section 409A, be made only upon the Participant’s
“separation from service” (within the meaning of Section 409A), whether such
“separation from service” occurs upon or after the termination of the
Participant’s Service Provider relationship. For purposes of this Plan or any
Award Agreement relating to any such payments or benefits, references to a
“termination,” “termination of employment” or like terms means a “separation
from service.”

 

(iii) Payments to Specified Employees. Notwithstanding any contrary provision in
the Plan or any Award Agreement, any payment(s) of “nonqualified deferred
compensation” required to be made under an Award to a “specified employee” (as
defined under Section 409A and as the Administrator determines) due to his or
her “separation from service” will, to the extent necessary to avoid taxes under
Section 409A(a)(2)(B)(i) of the Code, be delayed for the six-month period
immediately following such “separation from service” (or, if earlier, until the
specified employee’s death) and will instead be paid (as set forth in the Award
Agreement) on the day immediately following such six-month period or as soon as
administratively practicable thereafter (without interest). Any payments of
“nonqualified deferred compensation” under such Award payable more than six
months following the Participant’s “separation from service” will be paid at the
time or times the payments are otherwise scheduled to be made.

 

(iv) Separate Payments. Each payment made under this Plan shall be designated as
a “separate payment” within the meaning of Section 409A.

 

(g) Limitations on Liability. Notwithstanding any other provisions of the Plan,
no individual acting as a director, officer, other employee or agent of the
Company will be liable to any Participant, former Participant, spouse,
beneficiary, or any other person for any claim, loss, liability, or expense
incurred in connection with the Plan or any Award, and such individual will not
be personally liable with respect to the Plan because of any contract or other
instrument executed in his or her capacity as an Administrator, director,
officer, other employee or agent of the Company. The Company will indemnify and
hold harmless each director, officer, other employee and agent of the Company
that has been or will be granted or delegated any duty or power relating to the
Plan’s administration or interpretation, against any cost or expense (including
attorneys’ fees) or liability (including any sum paid in settlement of a claim
with the Administrator’s approval) arising from any act or omission concerning
this Plan unless arising from such person’s own fraud or bad faith.

 

(h) Lock-Up Period. The Company may, at the request of any underwriter
representative or otherwise, in connection with registering the offering of any
Company securities under the Securities Act, prohibit Participants from,
directly or indirectly, selling or otherwise transferring any Shares or other
Company securities during a period of up to 180 days following the effective
date of a Company registration statement filed under the Securities Act, or such
longer period as determined by the underwriter.

 



7

 

 

(i) Data Privacy. As a condition for receiving any Award, each Participant
explicitly and unambiguously consents to the collection, use and transfer, in
electronic or other form, of personal data as described in this paragraph by and
among the Company and its Affiliates exclusively for implementing, administering
and managing the Participant’s participation in the Plan. The Company and its
Affiliates may hold certain personal information about a Participant, including
the Participant’s name, address and telephone number; birthdate; social
security, insurance number or other identification number; salary; nationality;
job title(s); any Shares held in the Company or its Affiliates; and Award
details, to implement, manage and administer the Plan and Awards (the “Data”).
The Company and its Affiliates may transfer the Data amongst themselves as
necessary to implement, administer and manage a Participant’s participation in
the Plan, and the Company and its Affiliates may transfer the Data to third
parties assisting the Company with Plan implementation, administration and
management. These recipients may be located in the Participant’s country, or
elsewhere, and the Participant’s country may have different data privacy laws
and protections than the recipients’ country. By accepting an Award, each
Participant authorizes such recipients to receive, possess, use, retain and
transfer the Data, in electronic or other form, to implement, administer and
manage the Participant’s participation in the Plan, including any required Data
transfer to a broker or other third party with whom the Company or the
Participant may elect to deposit any Shares. The Data related to a Participant
will be held only as long as necessary to implement, administer, and manage the
Participant’s participation in the Plan. A Participant may, at any time, view
the Data that the Company holds regarding such Participant, request additional
information about the storage and processing of the Data regarding such
Participant, recommend any necessary corrections to the Data regarding the
Participant or refuse or withdraw the consents in this Section 10(i) in writing,
without cost, by contacting the local human resources representative. The
Company may cancel Participant’s ability to participate in the Plan and, in the
Administrator’s discretion, the Participant may forfeit any outstanding Awards
if the Participant refuses or withdraws the consents in this Section 10(i). For
more information on the consequences of refusing or withdrawing consent,
Participants may contact their local human resources representative.

 

(j) Severability. If any portion of the Plan or any action taken under it is
held illegal or invalid for any reason, the illegality or invalidity will not
affect the remaining parts of the Plan, and the Plan will be construed and
enforced as if the illegal or invalid provisions had been excluded, and the
illegal or invalid action will be null and void.

 

(k) Governing Documents. If any contradiction occurs between the Plan and any
Award Agreement or other written agreement between a Participant and the Company
(or any Affiliate) that the Administrator has approved, the Plan will govern,
unless it is expressly specified in such Award Agreement or other written
document that a specific provision of the Plan will not apply.

 

(l) Governing Law. The Plan and all Awards will be governed by and interpreted
in accordance with the laws of the State of Delaware, disregarding any state’s
choice-of-law principles requiring the application of a jurisdiction’s laws
other than the State of Delaware.

 

(m) Claw-back Provisions. All Awards (including any proceeds, gains or other
economic benefit the Participant actually or constructively receives upon
receipt or exercise of any Award or the receipt or resale of any Shares
underlying the Award) will be subject to any Company claw-back policy
implemented to the comply with Applicable Laws, including any claw-back policy
adopted to comply with the Dodd-Frank Wall Street Reform and Consumer Protection
Act and any rules or regulations promulgated thereunder, as set forth in such
claw-back policy or the Award Agreement.

 

(n) Titles and Headings. The titles and headings of the Sections in the Plan are
for convenience of reference only and, if any conflict, the Plan’s text, rather
than such titles or headings, will control.

 

(o) Conformity to Securities Laws. Participant acknowledges that the Plan is
intended to conform to the extent necessary with Applicable Laws.
Notwithstanding anything herein to the contrary, the Plan and all Awards will be
administered only in conformance with Applicable Laws. To the extent Applicable
Laws permit, the Plan and all Award Agreements will be deemed amended as
necessary to conform to Applicable Laws.

 

(p) Relationship to Other Benefits. No payment under the Plan will be taken into
account in determining any benefits under any pension, retirement, savings,
profit sharing, group insurance, welfare or other benefit plan of the Company or
any Affiliate except as expressly provided in writing in such other plan or an
agreement thereunder.

 

(q) Grant of Awards to Certain Eligible Service Providers. The Company may
provide through the establishment of a formal written policy (which shall be
deemed a part of this Plan) or otherwise for the method by which Common Stock or
other securities of the Company may be issued and by which such Common Stock or
other securities and/or payment therefor may be exchanged or contributed, or may
be returned upon any forfeiture of Common Stock or other securities by the
eligible Service Provider.

 

(r) Section 83(b) Election. No Participant may make an election under Section
83(b) of the Code with respect to any Award under the Plan without the consent
of the Administrator, which the Administrator may grant (prospectively or
retroactively) or withhold in its sole discretion. If, with the consent of the
Administrator, a Participant makes an election under Section 83(b) of the Code
to be taxed with respect to the Restricted Stock as of the date of transfer of
the Restricted Stock rather than as of the date or dates upon which the
Participant would otherwise be taxable under Section 83(a) of the Code, the
Participant shall be required to deliver a copy of such election to the Company
promptly after filing such election with the Internal Revenue Service.

 

11. Definitions. As used in the Plan, the following words and phrases will have
the following meanings:

 

(a) “Administrator” means the Board or a Committee to the extent that the
Board’s powers or authority under the Plan have been delegated to such
Committee.

 

(b) “Affiliate” means (a) Greenlane Holdings, LLC, and (b) any Subsidiary.

 



8

 

 

(c) “Applicable Accounting Standards” means the U.S. Generally Accepted
Accounting Principles, International Financial Reporting Standards or other
accounting principles or standards applicable to the Company’s financial
statements under U.S. federal securities laws.

 

(d) “Applicable Laws” means the requirements relating to the administration of
equity incentive plans under U.S. federal and state securities, tax and other
applicable laws, rules and regulations, the applicable rules of any stock
exchange or quotation system on which the Common Stock is listed or quoted and
the applicable laws and rules of any foreign country or other jurisdiction where
Awards are granted.

 

(e) “Award” means, individually or collectively, a grant under the Plan of
Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock Units or
Other Stock or Cash Based Awards.

 

(f) “Award Agreement” means a written agreement evidencing an Award, which may
be electronic, that contains such terms and conditions as the Administrator
determines, consistent with and subject to the terms and conditions of the Plan.

 

(g) “Board” means the Board of Directors of the Company.

 

(h) “Change in Control” means and includes each of the following:

 

(i) A transaction or series of transactions (other than an offering of Common
Stock to the general public through a registration statement filed with the
Securities and Exchange Commission) whereby any “person” or related “group” of
“persons” (as such terms are used in Sections 13(d) and 14(d)(2) of the Exchange
Act) (other than the Company, any of its subsidiaries, any employee benefit plan
maintained by the Company or any of its subsidiaries, any Significant
Stockholder, or a “person” that, prior to such transaction, directly or
indirectly controls, is controlled by, or is under common control with, the
Company) directly or indirectly acquires beneficial ownership (within the
meaning of Rule 13d-3 under the Exchange Act) of securities of the Company
possessing more than 50% of the total combined voting power of the Company’s
securities outstanding immediately after such acquisition; or

 

(ii) During any period of two consecutive years, individuals who, at the
beginning of such period, constitute the Board together with any new Director(s)
(other than a Director designated by a person who shall have entered into an
agreement with the Company to effect a transaction described in Section 11(h)(i)
or 11(h)(iii)) whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least two-thirds (2/3) of
the Directors then still in office who either were Directors at the beginning of
the two-year period or whose election or nomination for election was previously
so approved, cease for any reason to constitute a majority thereof; or

 

(iii) The consummation by the Company (whether directly involving the Company or
indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination or (y) a sale or
other disposition of all or substantially all of the Company’s assets in any
single transaction or series of related transactions or (z) the acquisition of
assets or stock of another entity, in each case other than a transaction: (A)
which results in the Company’s voting securities outstanding immediately before
the transaction continuing to represent (either by remaining outstanding or by
being converted into voting securities of the Company or the person that, as a
result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the business of the Company (the Company or such
person, the “Successor Entity”)) directly or indirectly, at least a majority of
the combined voting power of the Successor Entity’s outstanding voting
securities immediately after the transaction, and (B) after which no person or
group beneficially owns voting securities representing 50% or more of the
combined voting power of the Successor Entity; provided, however, that no person
or group shall be treated for purposes of this Section 11(h)(iii)(B) as
beneficially owning 50% or more of the combined voting power of the Successor
Entity solely as a result of the voting power held in the Company prior to the
consummation of the transaction; or

 

(iv) The consummation of a liquidation or dissolution of the Company.

 

Notwithstanding the foregoing, if a Change in Control constitutes a payment
event with respect to any portion of an Award that provides for the deferral of
compensation and is subject to Section 409A of the Code, the transaction or
event described in subsection (i), (ii), (iii) or (iv) with respect to such
Award (or portion thereof) must also constitute a “change in control event,” as
defined in Treasury Regulation Section 1.409A-3(i)(5) to the extent required by
Section 409A.

 

The Administrator shall have full and final authority, which shall be exercised
in its sole discretion, to determine conclusively whether a Change in Control
has occurred pursuant to the above definition, and the date of the occurrence of
such Change in Control and any incidental matters relating thereto; provided
that any exercise of authority in conjunction with a determination of whether a
Change in Control is a “change in control event” as defined in Treasury
Regulation Section 1.409A-3(i)(5) shall be consistent with such regulation.

 

(i) “Code” means the Internal Revenue Code of 1986, as amended, and the
regulations issued thereunder.

 



9

 

 

(j) “Committee” means one or more committees or subcommittees comprised of one
or more Company directors or executive officers, to the extent Applicable Laws
permit. To the extent required to comply with the provisions of Rule 16b-3, it
is intended that each member of the Committee will be, at the time the Committee
takes any action with respect to an Award that is subject to Rule 16b-3, a
“non-employee director” within the meaning of Rule 16b-3; however, a Committee
member’s failure to qualify as a “non-employee director” within the meaning of
Rule 16b-3 will not invalidate any Award granted by the Committee that is
otherwise validly granted under the Plan.

 

(k) “Common Stock” means the Class A common stock of the Company.

 

(l) “Company” means Greenlane Holdings, Inc., a Delaware corporation, or any
successor.

 

(m) “Consultant” means any person, including any adviser, engaged by the Company
or its parent or Affiliate to render services to such entity if the consultant
or adviser: (i) renders bona fide services to the Company; (ii) renders services
not in connection with the offer or sale of securities in a capital-raising
transaction and does not directly or indirectly promote or maintain a market for
the Company’s securities; and (iii) is a natural person.

 

(n) “Designated Beneficiary” means the beneficiary or beneficiaries the
Participant designates, in a manner the Administrator determines, to receive
amounts due or exercise the Participant’s rights if the Participant dies or
becomes incapacitated. Without a Participant’s effective designation,
“Designated Beneficiary” will mean the Participant’s estate.

 

(o) “Director” means a Board member.

 

(p) “Dividend Equivalents” means a right granted to a Participant under Section
7(b) to receive the equivalent value (in cash or Shares) of dividends paid on
Shares.

 

(q) “DRO” means a domestic relations order as defined by the Code or Title I of
the Employee Retirement Income Security Act of 1974, as amended, or the rules
thereunder.

 

(r) “Employee” means any employee of the Company or its Affiliates.

 

(s) “Equity Restructuring” means, as the Administrator determines, a
nonreciprocal transaction between the Company and its stockholders, such as a
stock dividend, stock split, spin-off or recapitalization through a large,
nonrecurring cash dividend, affecting the Shares (or other Company securities)
or the share price of Common Stock (or other Company securities) and causing a
change in the per share value of the Common Stock underlying outstanding Awards.

 

(t) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

(u) “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows: (i) if the Common Stock is listed on any established
stock exchange, the closing sales price for such Common Stock as quoted on such
exchange for such date, or if no sale occurred on such date, the first market
trading day immediately before such date during which a sale occurred, as
reported in The Wall Street Journal or another source the Administrator deems
reliable; (ii) if the Common Stock is not traded on a stock exchange but is
quoted on a national market or other quotation system, the closing sales price
on such date, or if no sales occurred on such date, then on the date immediately
before such date on which sales prices are reported, as reported in The Wall
Street Journal or another source the Administrator deems reliable; or (iii)
without an established market for the Common Stock, the Administrator will
determine the Fair Market Value in its discretion.

 

Notwithstanding the foregoing, with respect to any Award granted after the
effectiveness of the Company’s registration statement relating to its initial
public offering and prior to the Public Trading Date, the Fair Market Value
shall mean the initial public offering price of a Share as set forth in the
Company’s final prospectus relating to its initial public offering filed with
the Securities and Exchange Commission.

 

(v) “Greater Than 10% Stockholder” means an individual then owning (within the
meaning of Section 424(d) of the Code) more than 10% of the total combined
voting power of all classes of stock of the Company or its subsidiary or parent
corporation, as defined in Section 424(e) and (f) of the Code, respectively.

 

(w) “Incentive Stock Option” means an Option intended to qualify as an
“incentive stock option” as defined in Section 422 of the Code.

 

(x) “Non-Qualified Stock Option” means an Option, or portion thereof, not
intended or not qualifying as an Incentive Stock Option.

 

(y) “Option” means an option to purchase Shares.

 

(z) “Other Stock or Cash Based Awards” means cash awards, awards of Shares, and
other awards valued wholly or partially by referring to, or are otherwise
denominated in, based on or linked to, Shares or other property.

 



10

 

 

(aa) “Overall Share Limit” means the sum of (i) 5,000,000 Shares and (ii) an
annual increase on the first day of each calendar year beginning January 1, 2020
and ending on and including January 1, 2028, equal to the least of (A) 3,000,000
Shares, (B) 5% of the aggregate number of shares of the Company’s Class A Common
Stock and the Company’s Class B common stock plus one-third of the Company’s
Class C common stock outstanding on the final day of the immediately preceding
calendar year and (C) such smaller number of Shares as is determined by the
Board.

 

(bb) “Participant” means a Service Provider who has been granted an Award.

 

(cc) “Performance Criteria” means mean the criteria (and adjustments) that the
Administrator may select for an Award to establish performance goals for a
performance period.

 

(dd) “Performance Goals” shall mean, for a Performance Period, one or more goals
established by the Administrator for the Performance Period based upon one or
more Performance Criteria. Depending on the Performance Criteria used to
establish such Performance Goals, Performance Goals may be expressed in terms of
overall Company performance or the performance of an Affiliate, division,
operating or business unit, or an individual.

 

(ee) “Performance Period” shall mean one or more periods of time, which may be
of varying and overlapping durations, as the Administrator may select, over
which the attainment of one or more Performance Goals will be measured for the
purpose of determining a Holder’s right to, and the payment of, an Award.

 

(ff) “Plan” means this 2019 Equity Incentive Plan.

 

(gg) “Public Trading Date” shall mean the first date upon which Common Stock is
listed upon notice of issuance on any securities exchange or designated upon
notice of issuance as a national market security on an interdealer quotation
system.

 

(hh) “Restricted Stock” means Shares awarded to a Participant under Section 6
subject to certain vesting conditions and other restrictions.

 

(ii) “Restricted Stock Unit” means an unfunded, unsecured right to receive, on
the applicable settlement date, one Share or an amount in cash or other
consideration determined by the Administrator to be of equal value as of such
payment date, subject to certain vesting conditions and other restrictions.

 

(jj) “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act.

 

(kk) “Section 409A” means Section 409A of the Code and all regulations,
guidance, compliance programs and other interpretative authority thereunder.

 

(ll) “Securities Act” means the Securities Act of 1933, as amended.

 

(mm) “Service Provider” means an Employee, Consultant or Director of the Company
or any subsidiary of the Company.

 

(nn) “Shares” means shares of Common Stock.

 

(oo) “Significant Stockholder” shall mean any “person” or related “group” of
“persons” (as such terms are used in Sections 13(d) and 14(d)(2) of the Exchange
Act) that, immediately following the issuance of Common Stock and Class B common
stock to holders of equity interests in Greenlane Holdings, LLC in connection
with the Company’s initial public offering and prior to the Public Trading Date,
holds 10% or more of the total combined voting power of all classes of common
stock of the Company (ignoring for purposes of such calculation any Common Stock
issued in connection with the Company’s initial public offering to persons or
entities other than the holders of equity interests in Greenlane Holdings, LLC).

 

(pp) “Stock Appreciation Right” means a stock appreciation right granted under
Section 5.

 

(qq) “Subsidiary” means any entity (other than the Company or Greenlane
Holdings, LLC), whether domestic or foreign, in an unbroken chain of entities
beginning with the Company or Greenlane Holdings, LLC if each of the entities
other than the last entity in the unbroken chain beneficially owns, at the time
of the determination, securities or interests representing at least 50% of the
total combined voting power of all classes of securities or interests in one of
the other entities in such chain.

 

(rr) “Termination of Service” means the date the Participant ceases to be a
Service Provider.

 

***

 

11



 







